Citation Nr: 1640230	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating higher than 30 percent on an extraschedular basis for left shoulder impingement with instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from October 1993 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in relevant part, continued a 20 percent rating for left shoulder impingement with instability.  During the pendency of the claim, jurisdiction of the claim transferred to the RO in North Little Rock, Arkansas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in February 2014.  A copy of the hearing transcript is of record.

In a February 2015 decision, the Board denied a schedular rating higher than 20 percent for the Veteran's left shoulder disability, but remanded the issue of whether a higher rating was warranted on an extraschedular basis.  In May 2015, pursuant to memoranda from the Director of Compensation and Pension (C&P) and the Veterans Benefits Administration (VBA), the Appeals Management Center (AMC) issued a rating decision granting a higher 30 percent rating for the left shoulder disability on an extraschedular basis.  The case now returns to the Board for further review.


FINDING OF FACT

Left shoulder impairment is being compensated at the equivalent rate of a dominant extremity and does not result in absences from work.



CONCLUSION OF LAW

The criteria for a rating higher than the currently assigned 30 percent extraschedular rating for left shoulder impingement with instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Extraschedular Rating

As noted in the February 2015 decision, the criteria for a schedular rating higher than 20 percent for the left shoulder disability were not met.  At the time, the Veteran was assigned a 20 percent rating under Diagnostic Code (DC) 5201, which governs limitation of motion of the arm.  38 C.F.R. § 4.71a.  Additional DCs contemplate scapulohumeral articulation (DC 5200), impairment of the humerus (DC 5202), and impairment of the clavicle or scapula (DC 5203).  Id.  For reference, the left arm is the Veteran's non-dominant, or minor, upper extremity.

Disability ratings are to be based, as far as practicable, upon the average impairment of earning capacity.  38 C.F.R. § 3.321(b)(1) (2015).  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an "extraschedular" evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The AMC determined that a 30 percent rating on an extraschedular basis was appropriate in this case.  Therefore, the only determination to be made is whether a higher extraschedular rating is warranted.

During his February 2014 hearing, the Veteran testified that his non-dominant left arm should be treated as a dominant arm for rating purposes because his job in law enforcement required his right hand to be free at all times in case he needed to use his service weapon, thereby requiring greater use of the left arm.  He also testified that his left shoulder problems limited his ability to teach firearms and tactical movements to other personnel, and that he sometimes had to step into an administrative role instead of teaching these skills.  He also testified that his ability to take medication was limited due to his job.

The Veteran has presented credible evidence showing that his left shoulder condition presents unique work impairment in his law enforcement capacity which is not contemplated by the schedular criteria.  For example, the schedular criteria do not consider the Veteran's disproportionate reliance on his non-dominant left arm in the performance of his duties.

However, the Board previously determined that a schedular rating higher than 20 percent was not appropriate in this case.  Under DC 5201, this contemplates motion limited to midway between the side and shoulder level for the non-dominant shoulder.  A schedular 30 percent would be assigned for an equivalent level of impairment in the dominant shoulder.  Therefore, by receiving a 30 percent rating on an extraschedular basis, the Veteran is essentially being compensated for his left shoulder impairment as though it was his dominant arm.

The evidence in this case also reflects interference with the Veteran's employment duties.  However, this resulted only in a change of duties from tactical instruction to administrative work, and did not cause any absences from work.

In addition, the record reflects that the left shoulder disability is manifested by pain, stiffness, limitation of motion, and instability.  All of these symptoms are contemplated by the rating schedule.  There is no indication that the condition results in any symptoms outside the rating schedule that would warrant additional extraschedular consideration.

To the extent that the Veteran asserted that he is unable to take medication for his left shoulder due to his job, the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Therefore, the lack of any relief from medication was already considered under the assigned schedular rating.

Because the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case.  Kuppamala v. McDonald, 27 Vet. App. 447, 454 n.7 (2015) (emphasis in original); see also Floyd v. Brown, 9 Vet. App. 88, 97 (1996).  Nevertheless, the Board has the requisite experience necessary to assign an extraschedular rating.  Kuppamala at 457.  In light of the documented occupational impairment indicated by the evidence in this case, the Board finds that the 30 percent rating assigned in this case is sufficient to accord justice under 38 C.F.R. § 3.321(b)(1).  Bastien v. Shinseki, 599 F.3d 1301, 1306   (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  For the above-stated reasons, an extraschedular rating higher than 30 percent is not appropriate in this case.

The Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, consideration of an extraschedular rating based upon multiple service-connected conditions is not warranted.

II.  The Duties to Notify and Assist

As noted in the February 2015 Board decision, there was no error in the administration of VA's duties to notify and assist the Veteran with his claim.  He was properly notified by a September 2009 letter of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  VA also obtained his service treatment records, VA and private treatment records, and an adequate VA examination.  He was also provided with a hearing in which the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.

The claim was remanded solely for a referral to the Director of C&P for consideration of an extraschedular rating, and that directive has been complied with.


ORDER

An extraschedular rating higher than 30 percent for left shoulder impingement with instability is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


